NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LABH SINGH,                                     No.    19-71741

                Petitioner,                     Agency No. A070-775-322

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2021**
                                Pasadena, California

Before: KLEINFELD, CALLAHAN, and HIGGINSON***, Circuit Judges.

      Labh Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeal’s denial of his motion to reopen his deportation hearing




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
based upon changed country conditions.1 We have jurisdiction under 8 U.S.C. §

1252 and deny the petition.

      The BIA’s denial of a motion to reopen is reviewed for abuse of discretion.

Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016). Singh’s motion was filed

pursuant to the exception allowing for a motion to reopen beyond the time bar

when the motion is based upon changed country conditions. See 8 C.F.R. §

1003.2(c)(3)(ii). The BIA, however, found that Singh was unable to show that the

exception applied in his case because he did not demonstrate materially changed

country conditions in India for Sikhs or members of the Akali Dal Mann party.

Rather, the BIA found that conditions towards Sikhs in India have not materially

changed since Singh’s deportation hearing more than 14 years ago. The evidence

shows that Sikhs do not face increasing hardships in practicing their faith or

accessing services or facilities available to the public. The BIA considered the

evidence of the death of Singh’s brother but noted the discrepancy between the

date alleged in the motion and the date on the death certificate. The BIA

considered Professor Mahmood’s report but gave it limited weight because it

lacked any indication of her sources.




1
      Because the parties are familiar with the facts, we restate only those
necessary to explain our decision.

                                          2
      For a motion to reopen to be granted the petitioner must establish a prima

facie case for relief. Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010). For

asylum and withholding of removal relief, the petitioner must establish that he will

be persecuted because of his race, religion, nationality membership in a particular

social group, or political opinion. 8 U.S.C. § 1158(b)(1)(B)(i); 8 U.S.C. §

1231(b)(3)(A). For CAT protection, the petitioner must establish that it is more

likely than not that he will be tortured by or at the instigation of or with the consent

or acquiescence of a public official or other person acting in an official capacity. 8

C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).

      The BIA denied relief concluding that Singh was unable to demonstrate

prima facie eligibility for asylum or withholding of deportation to warrant

reopening because the evidence presented did not persuasively demonstrate that

Singh is at risk of persecution based upon his religion or political opinion. The

evidence shows there has been relative peace for Sikhs since 1995, and Sikhs have

won elections to top political posts in India since Singh’s last deportation hearing.

Singh has not shown a reasonable likelihood he will be persecuted or tortured if he

returns to India.

      PETITION DENIED.




                                           3